Citation Nr: 0827654	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left leg 
disability, to include as secondary to service-connected flat 
feet disability.

3.  Entitlement to service connection for right leg 
disability, to include as secondary to service-connected flat 
feet disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.

The November 2004 rating decision also granted service 
connection for bilateral hearing loss and bilateral flat 
feet.  The veteran indicated on his notice of disagreement 
that he was only appealing the issues of service connection 
for tinnitus, and left and right leg disabilities.

The issues of entitlement to service connection for left and 
right leg disabilities, to include as secondary to service-
connected flat feet, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2004 the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has undergone a 
VA examination with a medical opinion regarding a possible 
relationship between the disability on appeal and the 
veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claim.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for tinnitus, as an organic disease of the 
nervous system, may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he was in close proximity to a land 
mine explosion during his basic training that resulted in his 
current hearing problems.  The veteran's DD Form 214 reflects 
that his military occupational specialty was a dental 
specialist.

Service treatment records show no complaints of tinnitus.  
The June 1969 service discharge examination report indicates 
that the veteran's ears were clinically evaluated as normal, 
but high frequency decreased left ear hearing loss was noted.

A January 2004 VA record reveals that the veteran reported 
intermittent, bilateral tinnitus.

At a September 2004 VA audiological examination, the veteran 
related a history of being in close proximity to a land mine 
explosion during his basic training that resulted in his 
current hearing problems.  The veteran also noted a 
significant post-service history of occupational and 
recreational noise exposure.  He reported hearing a noise 
characterized as a high pitched ringing that would occur once 
a month for a duration of seconds.  He indicated that the 
"head noise" started 10 to 12 years prior.  The examiner, 
in the FINDINGS portion of the examination stated, in 
pertinent part, as follows:

Tinnitus: It is a medical certainty that 
the complaint of subjective tinnitus is 
not a consequence of acoustic trauma 
while in service.  What [the veteran] 
describes is a normal phenomenon with an 
apparent onset approximately 25 years 
after leaving service.

As noted, the veteran's service medical records, including 
the separation examination, revealed no diagnosis or 
complaints of tinnitus, and the evidence of record reveals 
that the first medical evidence of tinnitus was years 
following service.  Even assuming acoustic trauma during 
service, the record, however, contains no medical evidence 
relating the veteran's tinnitus to his period of service.  
Indeed, the September 2004 VA examiner specifically opined 
that the veteran's tinnitus was not related to service.

In short, the medical evidence of record fails to demonstrate 
that the veteran experienced tinnitus during service, within 
a year of discharge from service, or that his current 
tinnitus is related to service.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit a favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran asserts that he has left and right leg 
disabilities that are related to service or to service-
connected flat feet disability.

Service treatment records reflect that the veteran complained 
of leg and foot problems during service.  A February 1966 
service treatment record noted leg cramps, and an October 
1968 service treatment record noted that the veteran 
complained of pain in both feet and calves.  The veteran's 
June 1969 service separation examination noted that the 
veteran had cramps in the lower legs associated with "fallen 
arches."

On his February 2004 claim form, the veteran stated that he 
had feet and leg problems during service and characterized 
his current disability as "feet and leg condition."

A June 2004 VA record noted that the veteran complained of 
aches in his leg muscles.  He also stated that one of his 
legs was slightly longer than the other due to a childhood 
bicycle injury to his left foot.  Following physical 
examination, no disability of the feet or legs (including any 
neurological, muscular, or orthopedic symptoms) was noted.

At an October 2004 VA examination of the feet, the examiner 
reported a diagnosis of minimal flattening of the feet.

A November 2004 RO decision granted the veteran service 
connection for bilateral flat feet.

At a July 2005 VA muscles examination, the veteran was 
diagnosed with "osteoarthritis bilateral pes planus and 
rheumatoid arthritis."  The examiner then rendered the 
following opinion:

It would be speculation to state that the 
pes planus is the cause of the muscle 
spasms.  It is not possible to say that 
it is not the cause or it could be 
contributory to the muscle spasms.  That 
is, the muscle spasms could be related to 
osteoarthritis.  [The veteran] states he 
has no rheumatoid arthritis in the lower 
leg but this is subjective.  Therefore 
the muscle pains could be a combination 
of all of these.  The pes planus cannot 
be ruled out as contributory.

Private medical records dated from February 2005 to August 
2006 noted complaints of bilateral foot pain, and left ankle 
and lateral leg pain.  While diagnoses including bilateral 
posterior tibial tendon insufficiency, hamstring tendonitis, 
and genu valgus of the left knee were made, no opinions of 
etiology were given.

In addition to the unclear statement of etiology contained in 
the July 2005 VA muscle examination report, the Board also 
notes that it is unclear what current left and right leg 
disabilities the veteran has.  While the July 2005 VA 
examiner discussed muscle cramps, no such findings appear to 
have been made during examination.  In fact, the examiner 
specifically noted that the veteran's legs had 5/5 muscle 
strength, no muscle herniation, and no abnormal muscle 
contractions.

Based on the foregoing, the Board finds that the veteran 
should be scheduled for a VA examination that addresses the 
question of whether he has any left or right leg disability, 
and, if so, if it is related to service or to service-
connected flat feet.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any left or 
right leg disability related to service 
or service-connected flat feet 
disability.  Following examination of the 
veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has any current left 
or right leg disability that is related 
to service or service-connected flat feet 
disability.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a left and right leg 
disability, to include as secondary to 
service-connected flat feet disability.  
If any benefit sought is not granted to 
the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


